Detailed Action        				
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 5/19/2021/2021, claims 1-16 are pending in the application.

        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over BYUN., US 2019/0012109 A1, in view of Guim Bernat et al., US 10,509,728 B2.
Regarding claims 1 and 9, BYUN teaches a method for managing disaggregated memory, including local memory and at least one remote memory unit, comprising:   
selecting, depending on a proportion of valid pages, direct transfer between remote memory units or indirect transfer for each of memory pages of source remote memory to be migrated, among the at least one remote memory unit (section 0104; the controller 130 may detect the map data and the parameters for the memory blocks of the memory device 150, and select the source memory blocks and the target memory blocks among the memory blocks of the memory device 150 based on the map data and the parameters, particularly, the number of the valid pages included in the memory blocks of the memory device 150, such as, the VPC of the memory blocks of the memory device 150); 
transferring the memory pages of the source remote memory to target remote memory depending on the direct transfer or the indirect transfer (section 0104; copy and store the data stored in the pages of the source memory blocks, particularly, the valid data stored in the valid pages of the source memory blocks, into the pages of the target memory blocks); and
releasing the source remote memory (section 0104; perform an erase operation onto the source memory blocks). 
BYUN does not clearly teach a disaggregated memory including local memory and at least one remote memory unit.
Guim Bernat teaches a disaggregated memory including local memory and at least one remote memory unit (Fig.3 and 4A and col.7, lines 16-18 and lines 40-46; the logic flow 200 includes determining whether the memory is within the local memory resource or remote memory resource coupled via an interconnect the logic flow 300 includes receiving a request to perform a memory operation from a core. The request may be to perform the memory operation in disaggregated memory resources, e.g., a memory resource coupled via an interconnect (fabric or network) or a local memory resource, e.g., in the same resource as the core generating the request).
 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ruim Bernat into BYUN's memory system such as a disaggregated memory including local memory and at least one remote memory unit because performing memory operations on a disaggregated memory will solve the dependency and serialization issues (col.1, lines 47-67 of Ruim Bernat).
 
Regarding claim 2 and 10, BYUN teaches the direct transfer is configured to transfer data of the source remote memory to the target remote memory (section 0104; copy and store the data stored in the pages of the source memory blocks, particularly, the valid data stored in the valid pages of the source memory blocks, into the pages of the target memory blocks), BYUN does not clearly teach the indirect transfer allows fetching from the source remote memory but does not allow writing to the source remote memory. However, Ruim Bernat teaches the indirect transfer allows fetching from the source remote memory but does not allow writing to the source remote memory (col.3, lines 49 to col.4, lines 3; the instruction capability may include utilizing a fabric load instruction, e.g., “FABRIC-LOAD-I <addr>, <offset>,” which may be used by a receiving interface to determine the request is an indirect instruction based on the instruction itself. In some instances, memory indirection operations can be performed locally, within the same computing resource 101 that issues the load instruction for a request). It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ruim Bernat into BYUN's memory system such as the indirect transfer allows fetching from the source remote memory but does not allow writing to the source remote memory unit because performing memory operations on a disaggregated memory will solve the dependency and serialization issues (col.1, lines 47-67 of Ruim Bernat).

Regarding claims 8 and 15, BYUN and Ruim Bernat teach the claimed invention as shown above, Ruim Bernat furhter teaches selecting the direct transfer or the indirect transfer comprises: making a setting to prohibit writing to the source remote memory (col.3, lines 49 to col.4, lines 3), and in response to a request to write to the source remote memory, delivering the request to the target remote memory (col.9, lines 18-28; the computing resource 101 including the interface 120 issues a request to perform a memory operation, such as a read or a write at line 451. The request includes an address pointing to a location in memory and an offset. In this example, the request is sent to the memory resource 151-2 which is associated with the address in the request. Moreover, the interface 120 determines to send the request to the memory resource 151-2 based on an operation performed by a system address decoder identifying the memory resource 151-2 and memory 153-2). 

Claims 3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over BYUN., US 2019/0012109 A1 and Guim Bernat et al., US 10,509,728 B2, in view of Lin et al., US 2019/0146705 A1.
Regarding claims 3 and 11, BYUN and Guim Bernat teach the claimed invention as shown above, BYUN and Guim Bernat do not clearly teach selecting the direct transfer or the indirect transfer comprises: setting a transfer mode to the direct transfer when the proportion of the valid pages of the source remote memory is greater than a set parameter value; allocating the target remote memory; selecting memory pages to directly transfer; and requesting the source remote memory to directly transfer the selected memory pages to the target remote memory.  However, Lin teaches selecting the direct transfer or the indirect transfer comprises: setting a transfer mode to the direct transfer when the proportion of the valid pages of the source remote memory is greater than a set parameter value; allocating the target remote memory; selecting memory pages to directly transfer; and requesting the source remote memory to directly transfer the selected memory pages to the target remote memory (abstract and section 0005; The memory blocks comprise a plurality of single-level cell blocks and a plurality of multiple-level cell blocks. The controller is coupled to the memory device. When the controller executes a predetermined procedure to write data stored in the single-level cell blocks into the multiple-level cell blocks, the controller is configured to determine whether a valid page count corresponding to each single-level cell block is greater than a threshold, and when the valid page count corresponding to more than one single-level cell block is greater than the threshold, the controller is configured to execute a first merge procedure to directly write the data stored in the single-level cell blocks with the valid page count greater than the threshold into one or more of the multiple-level cell blocks). It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lin into BYUN and Ruim Bernat's memory system such as selecting the direct transfer or the indirect transfer comprises: setting a transfer mode to the direct transfer when the proportion of the valid pages of the source remote memory is greater than a set parameter value; allocating the target remote memory; selecting memory pages to directly transfer; and requesting the source remote memory to directly transfer the selected memory pages to the target remote memory because this method will improve the performance of the memory device (section 0002 of Lin).

Regarding claim 12, BYUN teaches the processor selects a memory page that is less likely to be accessed as the part of the memory pages to directly transfer (section 0105; The controller 130 may detect the map data and the parameters for the memory blocks included in the memory device 150, particularly, memory blocks, such as, closed memory blocks where a program operation is performed, and group and select the source memory blocks 710, 720 and 730 as a source memory block group 700, that is, a source super memory block 700, based on the map data and the parameters. The controller 130 may group and select the target memory blocks 760, 770 and 780 as a target memory block group 750, that is, a target super memory block 750, among the memory blocks, particularly, empty memory blocks, open memory blocks, or free memory blocks included in the memory device 150).  

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BYUN., US 2019/0012109 A1 and Guim Bernat et al., US 10,509,728 B2, in view of Ou et al., US 2020/0057570 A1.
Regarding claim 7, BYUN and Guim Bernat teach the claimed invention as shown above, BYUN and Guim Bernat do not clearly teach releasing the source remote memory comprises: stopping use of the source remote memory when a number of valid pages of the source remote memory becomes 0. However, Ou teaches releasing the source remote memory comprises: stopping use of the source remote memory when a number of valid pages of the source remote memory becomes 0 (section 0045; When/if the flash memory controller 205 detects that page data of a page is formed by bit ‘0’ (i.e. a repeated pattern), the flash memory controller 205 is arranged to write the bit ‘0’ into the H2F table 2101 to record the content of bit ‘0’ at the second field of H2F table 2101, and to decrement the valid page count (within the VPC table 2102) of a block to treat the page as an invalid page. In a preferred embodiment, data of the pages of blocks within the data storage space 2103 are formed by repeated patterns, i.e. bits ‘0’, if the data storage space 2103 is formatted. All the pages of the blocks are treated as invalid pages, and the valid page counts of the blocks are zero). It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ou into BYUN and Ruim Bernat's memory system such as stopping use of the source remote memory when a number of valid pages of the source remote memory becomes 0 because this method will provde the efficient garbage collection or the efficient memory block swap (section 0002 of Ou).

Allowable Subject Matter
Claims 4-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include selecting the direct transfer or the indirect transfer comprises: setting a transfer mode to the indirect transfer when the proportion of the valid pages of the source remote memory is equal to or less than a set parameter value; allocating the target remote memory; and fetching, to the local memory, memory pages remaining after direct transfer and 15Attorney Docket No.: 110HY2403USdecreasing a number of valid pages in combination with the other claimed limitations as described in the claim 4 and 13 (claims 5-6 and 14 are depended on claims 4 and 13 respectively).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bolkhovitin et al., US 2018/0341606 A1 teaches a data management functions are offloaded from a main controller to individual storage devices in a multi-device storage environment. The main controller receives a data management request from a host system, and responds by determining one or more storage devices and one or more data management operations to be performed by the one or more storage devices.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133